Exhibit 10.1

SHAREHOLDER AGREEMENT

THIS SHAREHOLDER AGREEMENT (this “Agreement”), dated as of May 31, 2018, is made
by and among PLAYA HOTELS & RESORTS N.V., a limited liability company (naamloze
vennootschap) organized under the laws of the Netherlands, having its corporate
seat at Amsterdam and its registered address at Prins Bernhardplein 200, 1097 JB
Amsterdam, the Netherlands, registered with the Dutch trade register under
number: 67450628 (the “Company”), JCSD TRUSTEE SERVICES LIMITED, a company
incorporated under the laws of Jamaica and having its registered office at 40
Harbour Street in the City and Parish of Kingston (“JCSD”), and X FUND
PROPERTIES LIMITED, a company incorporated under the laws of Jamaica and having
its registered office at 28-48 Barbados Avenue, Kingston 5 in the Parish of
Saint Andrew, Jamaica (“X Fund Properties”) (JCSD and X Fund Properties are
herein collectively called the “Designating Shareholder”).

RECITALS

WHEREAS, the Company and the Designating Shareholder have entered into that
certain Share Exchange Implementation Agreement, dated as of February 26, 2018
(the “Transaction Agreement”), pursuant to which the Designating Shareholder is
contributing to a subsidiary of the Company a portfolio of all-inclusive resorts
in Jamaica, two adjacent developable land sites and a management contract for an
all-inclusive resort (the “Transaction”);

WHEREAS, in accordance with the terms of the Transaction Agreement, at the
Company’s annual general meeting of shareholders held on May 10, 2018, the
Company conditionally nominated for election to the board of directors of the
Company (the “Board”) two individuals, Richard Byes and Christopher Zacca, as
non-executive directors, who were selected by the Designating Shareholder;

WHEREAS, at the annual general meeting of shareholders held on May 10, 2018,
Richard Byles and Christopher Zacca were elected by the general meeting of
shareholders of the Company to serve as non-executive directors of the Company
for a term beginning on the consummation of the Transaction and ending
immediately after the annual general meeting of shareholders of the Company to
be held in 2019;

WHEREAS, as of the date hereof, the Transaction has been consummated and the
election of Richard Byles and Christopher Zacca as non-executive directors of
the Company has become effective; and

WHEREAS, the Designating Shareholder and the Company desire to enter into this
Agreement in connection with the Transaction in order to establish various
arrangements with respect to the governance of the Company effective as of the
consummation of the Transaction.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1    Definitions. The following capitalized terms used but not
otherwise defined herein have the meanings set forth below:

“Affiliate” means, with respect to any Person, (i) any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person, (ii) any other Person owning or controlling 25.0% or more of the
outstanding voting securities or beneficial interests of such first Person, and
(iii) any officer, director, trustee, general partner or managing member of such
first Person. Terms such as “affiliated” and other correlative terms shall have
corresponding meanings.

“Agreement” has the meaning set forth in the Preamble.

“Articles” means the Articles of Association of the Company, as such Articles of
Association may be amended, restated or otherwise modified from time to time
pursuant to their terms.

“Board” has the meaning set forth in the Recitals.

“CEO Director” means the CEO of the Company (uitvoerende bestuurder) in his or
her capacity as a Director.

“Company” has the meaning set forth in the Preamble.

“Designated Director” means any person designated to be a Director by the
Designating Shareholder pursuant to Section 2.2(a).

“Designating Shareholder” has the meaning set forth in the Preamble.

“Director” means a member of the board of directors of the Company.

“Exchange” has the meaning set forth in Section 2.1.

“Governmental Entity” means any court, governmental, regulatory or
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, or other body having governmental,
quasi-governmental or adjudicatory powers or any (public or private) arbitrator
or arbitral body.

“JCSD” has the meaning set forth in the Preamble.

“Mr. Wardinski” means Bruce D. Wardinski, a U.S. National, with an address at
c/o Playa Management USA, 3950 University Drive, Suite 301, Fairfax, Virginia
22030.

“NAI” has the meaning set forth in Section 5.6.

“Permitted Holder” means, with respect to any Person, any Affiliate of such
Person.

 

2



--------------------------------------------------------------------------------

“Permitted Transfer” means a mortgage, charge, pledge, lien or other security
interest granted to any security trustee to secure obligations under any of the
Secured Bonds.

“Person” means any individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity, but shall not include a Governmental Entity.

“SEC” means the United States Securities and Exchange Commission.

“Secured Bonds” means (i) the X Fund Properties Limited Fixed Secured Bonds (No.
2) due 2018- 2056; (ii) the X Fund Properties Limited Fixed Secured Bonds due
2018 - 2020; (iii) the Sagicor Real Estate X Fund Senior Secured Notes due 2018
- 2021 and (iv) any bond or notes issued to replace or redeem any of the
foregoing bonds or notes.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shareholder Meeting” means any meeting or written resolution in lieu of a
meeting of the holders of Shares, as applicable, and any other Person with
meeting rights, in each case held or resolved in accordance with the Articles
and Book 2 of the Netherlands Civil Code.

“Shares” means shares in the capital of the Company, par value EUR 0.10 per
share.

“Transaction” has the meaning set forth in the Recitals.

“Transaction Agreement” has the meaning set forth in the Recitals.

“Transfer” means, with respect to any Shares, every absolute or conditional
method of transferring a legal or equitable, record or beneficial, direct or
indirect ownership (including through the transfer of capital stock of any
Person that holds, or controls any Person that holds, such interest) of such
Shares, or a part thereof, whether voluntarily, involuntarily, or by operation
of law (including a change in beneficiaries or trustees of a trust) and
including directly or indirectly selling, assigning, transferring, conveying,
giving away, pledging, mortgaging, or otherwise creating, incurring or assuming
any encumbrance with respect to, such interest other than a Permitted Transfer.

“X Fund Properties” has the meaning set forth in the Preamble.

ARTICLE II.

BOARD OF DIRECTORS

SECTION 2.1    Composition of Board. As of the date hereof, the Board is
composed of twelve (12) Directors, consisting of eleven (11) non-executive
directors and Mr. Wardinski, as the CEO Director. The non-executive directors of
the Company shall be nominated by the Board in accordance with the Articles,
this Agreement and the shareholder agreement, dated as of March 10, 2017, by and
among the Company. Playa Four Pack, L.L.C., Cabana Investors B.V., HI Holdings
Playa B.V. and TPG Pace Sponsor, LLC. As of the date hereof, each of the
Directors, other than the CEO Director, is an “Independent Director” within the
meaning of the

 

3



--------------------------------------------------------------------------------

listing rules of the applicable exchange (initially Nasdaq) on which the Shares
are then listed (the “Exchange”). The size of the Board shall be subject to
increase or reduction in accordance with the Articles; provided that no such
reduction shall reduce the number of Directors that the Designating Shareholder
is entitled to nominate pursuant to this Agreement.

SECTION 2.2    Nomination of Directors.

(a)    Beginning with the annual Shareholders Meeting to be held in 2019:

(i) so long as the Designating Shareholder and its Permitted Holders hold more
than 18,000,000 Shares (as adjusted for stock splits, stock dividends,
reclassification and the like) as of the relevant Registration Date (as defined
in the Articles) in respect of a Shareholders Meeting, the Company shall include
two (2) persons designated by the Designating Shareholder as members of the
slate of Board nominees proposed by the Board for election by the Company’s
shareholders at the annual Shareholders Meeting and, subject to the Board’s
fiduciary duties, shall recommend that the Company’s shareholders vote in favor
of the election of both such nominees; and

(ii) if the Designating Shareholder and its Permitted Holders hold more than
10,000,000 Shares (as adjusted for stock splits, stock dividends,
reclassification and the like) and 18,000,000 or fewer Shares (as adjusted for
stock splits, stock dividends, reclassification and the like) as of the relevant
Registration Date (as defined in the Articles) in respect of a Shareholders
Meeting, the Company shall include one (1) person designated by the Designating
Shareholder as a member of the slate of Board nominees proposed by the Board for
election by the Company’s shareholders at the annual Shareholders Meeting and,
subject to the Board’s fiduciary duties, shall recommend that the Company’s
shareholders vote in favor of the election of such nominee.

(b)    For purposes of this Agreement, Shares that are subject to any swap or
other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of the Shares to any Person other than the Designating
Shareholder or its Permitted Holders shall not be counted for purposes of
calculating the number of Shares held by the Designating Shareholder.

(c)    The Board shall not withdraw any nomination or, subject to the Board’s
fiduciary duties, recommendation required under Section 2.2(a), unless the
Designating Shareholder delivers to the Board a written request for such
withdrawal. Further, (i) for any Shareholders Meeting of the Company’s
shareholders for the election of members of the Board, the Board shall not
nominate, in the aggregate, a number of nominees greater than the number of
members of the Board, (ii) subject to the Board’s fiduciary duties, the Board
shall not recommend the election of any other person to a position on the Board
for which a Designated Director has been nominated, and (iii) the Company shall
use commercially reasonable efforts to cause each Designated Director to be
elected to the Board. If elected to the Board, each Designated Director will
hold his or her office as a member of the Board for such term as is provided in
the Articles, or until his or her death, resignation or removal from the Board
or until his or her successor has been duly elected and qualified in accordance
with the provisions of this Agreement, the Articles and applicable law.

 

4



--------------------------------------------------------------------------------

(d)    If the ownership of outstanding Shares by the Designating Shareholder and
its Permitted Holders falls below any threshold set forth in Section 2.2(a)
above, the number of Directors that the Designating Shareholder shall be
entitled to designate for nomination at any Shareholders Meeting for the
election of members of the Board held (or given) after such time shall be
reduced to such number that does not exceed the number that the Designating
Shareholder is then entitled to designate for nomination pursuant to
Section 2.2(a), and the Designating Shareholder shall cause one or more, as
applicable, of the applicable Designated Directors to resign as of the date that
is the earlier of the end of such Director’s term and one month from the date on
which the ownership of Shares fell below the applicable threshold if the
nominating committee of the Board requests the resignation of such Designated
Directors, and the number of directors that the Designating Shareholder shall be
entitled to so designate shall be forever so reduced, even if the Designating
Shareholder or its Permitted Holders shall subsequently acquire additional
Shares. For the avoidance of doubt, if the ownership of outstanding Shares by
the Designating Shareholder and its Permitted Holders falls below any threshold
set forth in Section 2.2(a) above after the filing of the Company’s proxy
statement relating to the election of the Designated Directors but before the
Shareholders Meeting with respect to the election of such Designated Directors,
the Board shall be entitled, in its sole discretion, to remove from the slate of
Board nominees one or more Designated Directors so that the number of Designated
Directors subject to election at the Shareholders Meeting does not exceed the
number of Directors that the Designating Shareholder is then entitled to
designate for nomination pursuant to Section 2.2(a).

(e)    The Designating Shareholder shall cause any of its Designated Directors
to resign promptly from the Board if such Designated Director, as determined by
the Board in good faith after consultation with outside legal counsel, (i) is
prohibited or disqualified from serving as a director of the Company under any
rule or regulation of the SEC, the Exchange, or by applicable law, (ii) has
engaged in acts or omissions constituting a breach of the Designated Director’s
fiduciary duties to the Company or its shareholders, (iii) has engaged in acts
or omissions that involve intentional misconduct or an intentional violation of
law or (iv) has engaged in any transaction involving the Company from which the
Designated Director derived an improper personal benefit that was not disclosed
to the Board prior to the authorization of such transaction; provided, however,
that, subject to the limitations set forth in Section 2.2(a), the Designating
Shareholder shall have the right to replace such resigning Designated Director
with a new Designated Director, such newly named Designated Director to be
appointed promptly to the Board in place of the resigning Designated Director in
the manner set forth in the Company’s governing documents for filling vacancies
on the Board. Nothing in this paragraph (e) or elsewhere in this Agreement shall
confer any third-party beneficiary or other rights upon any person designated
hereunder as a Designated Director, whether during or after such person’s
service on the Board.

 

5



--------------------------------------------------------------------------------

(f)    For so long as the Designating Shareholder has the right to designate at
least one (1) Designated Director for nomination to the Board pursuant to
Section 2.2(a) above, the Board shall fill vacancies created by reason of death,
removal or resignation of any Designated Director promptly upon request by the
Designating Shareholder and only as directed by the Designating Shareholder,
subject to the terms and conditions set forth in Section 2.2(a) above and
Sections 2.2(g) and 2.2(h) below.

(g)    The Designating Shareholder shall only designate a person to be a
Designated Director (i) who the Designating Shareholder believes in good faith
has the requisite skill and experience to serve as a director of a
publicly-traded company, (ii) who is not prohibited from or disqualified from
serving as a director of the Company pursuant to any rule or regulation of the
SEC, the Exchange, or applicable law, (iii) who meets the independence standards
established by the Exchange, and (iv) with respect to whom no event required to
be disclosed pursuant to Item 401(f) of Regulation S-K of the 1934 Act has
occurred. In the event that the members of the Board object to the nomination,
election or appointment of any Designated Director to the Board pursuant to the
terms of this Section 2.2(g), the Board shall nominate or appoint, as
applicable, another individual designated by the Designating Shareholder as the
Designating Shareholder’s Designated Director nominated for election to the
Board, who meets the criteria set forth in this Section 2.2(g) and
Section 2.2(h).

(h)    Notwithstanding anything to the contrary in this Section 2.2, nothing
shall prevent the Directors from acting in accordance with their respective
fiduciary duties or applicable law or stock exchange requirements. The Board
shall have no obligation to nominate, elect or appoint any Designated Director
if such nomination, election or appointment would violate applicable law or
Exchange requirements or result in a breach by the Board of its fiduciary duties
to its shareholders; provided, however, that the foregoing shall not affect the
right of the Designating Shareholder to designate an alternative individual as
the Designating Shareholder’s Designated Director nominated for election to the
Board, subject to the other terms, conditions and provisions in this Article II.

(i)    The Designating Shareholder shall exercise its voting rights as a holder
of Shares of the Company in order (insofar as it is able to do so through the
exercise of such rights) to give full effect to the terms of this Agreement,
including (i) to vote in favor of the election of any person nominated by the
Designating Shareholder to be a Director, if the election of such person is
recommended by the Board, (ii) to prevent the Articles from being amended in a
manner inconsistent with this Agreement, (iii) to dismiss the Designating
Shareholder’s designee Director who has not timely resigned as required pursuant
to the terms of this Agreement and (iv) to hold any necessary meetings of the
holders of Shares (or execute and deliver consents in lieu of meetings of
holders of Shares), and approve any resolutions at such meetings, that are
necessary to effect the terms of this Agreement.

(j)    Non-employee Directors shall receive customary director compensation, as
established by the Board. All Directors shall be reimbursed for reasonable and
customary travel and lodging expenses upon submission of proper receipts.

 

6



--------------------------------------------------------------------------------

ARTICLE III.

OTHER COVENANTS

SECTION 3.1    Coordination. The Designating Shareholder agrees to communicate
in advance, and consult in good faith, with the Company (i) as to its proposed
Transfer of Shares that would or would reasonably be expected to constitute a
change of control under the Company’s or its subsidiaries’ loan, credit or other
debt facilities in place from time to time and (ii) with respect to the
execution of the Designating Shareholder’s monetization objectives.
Notwithstanding anything to the contrary in this Agreement, each party hereto
may purchase or otherwise acquire, or sell or otherwise dispose of, Shares of
the Company in its sole discretion.

SECTION 3.2    Confidentiality. To the extent that the information and other
material furnished under or in connection with this Agreement by or on behalf of
the Company (in any case, whether furnished before, on or after the date hereof)
constitutes or contains confidential business, financial or other information of
the Company, the Designating Shareholder or its Affiliates, each party hereto
covenants for itself and its directors, officers, employees and shareholders
that it shall use due care to prevent its officers, directors, partners,
employees, counsel, accountants and other representatives from disclosing such
information to Persons other than to their respective authorized employees,
counsel, accountants, advisers, shareholders, partners, limited partners or
members (or proposed shareholders, partners, limited partners or members or
advisers of such persons), and other authorized representatives, in each case,
so long as such Person agrees to keep such information confidential in
accordance with the terms hereof; provided, however, that the Company and the
Designating Shareholder may disclose or deliver any information or other
material disclosed to or received by such Person should such Person be advised
by its counsel that such disclosure or delivery is required by law, regulation
or judicial or administrative order or process and in any such instance the
Person, as the case may be, making such disclosure shall use commercially
reasonable efforts to consult with the Company prior to making any such
disclosure. Notwithstanding the foregoing, the Designating Shareholder will be
permitted to disclose any information or other material disclosed to or received
by them hereunder and not be required to provide the aforementioned notice, if
such disclosure is in connection with or in pursuance of (a) a routine audit by
a regulatory or self-regulatory authority that maintains jurisdiction over such
Person, or (b) the enforcement of any right or remedy relating to this
Agreement, or (c) the disclosure rules or requirements of the Jamaica Stock
Exchange. For purposes of this Section 3.2, “due care” means at least the same
level of care that the applicable Person would use to protect the
confidentiality of its own sensitive or proprietary information. This
Section 3.2 shall not apply to information that is or becomes publicly available
(other than to a Person who by breach of this Agreement has caused such
information to become publicly available). This Section 3.2 shall survive
termination of this Agreement (in whole or in part).

SECTION 3.3    No Conflicting Agreements. For so long as this Agreement remains
in effect, neither the Company nor the Designating Shareholder shall enter into
any shareholder agreement or arrangement of any kind with any Person with
respect to any Shares or other securities, or otherwise act or agree to act in
concert with any Person with respect to any Shares or other securities, to the
extent such agreement, arrangement, or concerted act would controvert

 

7



--------------------------------------------------------------------------------

or otherwise be inconsistent, in any material respect, with the provisions of
this Agreement. To the extent permitted by law, the terms of this Agreement
shall, among the parties hereto, prevail over the terms of the Articles to the
extent the terms of the Articles and this Agreement conflict.

SECTION 3.4    Further Assurances. Subject to any confidentiality limitations
set forth in Section 3.2, each party hereto shall take such further action as
any other party hereto reasonably may request, all at the requesting party’s
sole cost and expense, in obtaining any consent, approval, authorization or
clearance that the Company or the Designating Shareholder may need to obtain
from a Person or a Governmental Entity in connection with the business or
operations of the Company (including any sales of the assets of the Company or
its Subsidiaries as contemplated hereby) or any Affiliate of such Person,
including providing all necessary information, documentation and communications
to such Person or Governmental Entity, as the case may be; provided that no
party hereto shall be required (a) to provide confidential business information,
(b) to submit to any restriction or modification, (c) to agree to sell any
assets or (d) to take any other action, in each case, with respect to the
business or operations of such party and its Affiliates. In furtherance of the
foregoing, each of the Company and the Designating Shareholder agrees to execute
and deliver all such further documents and do all acts and things that from time
to time may reasonably be required to effectively carry out or better evidence
or perfect the full intent and meaning of this Agreement.

ARTICLE IV.

TERM

SECTION 4.1    Term. All provisions of this Agreement shall terminate upon the
expiration of the term or the death, resignation or removal of the Designated
Director or Designated Directors appointed at the last Shareholder Meeting held
prior to such date on which the Designating Shareholder is no longer entitled to
nominate Directors under Section 2.2. If the ownership of outstanding Shares by
the Designating Shareholder and its Permitted Holders falls below the number of
Shares set forth in Section 2.2(a) above required for the Designating
Shareholder to be entitled to nominate at least one Director, this Agreement
shall immediately terminate and the Designating Shareholder shall no longer have
any rights, duties or obligations under this Agreement. The Company waives its
rights under articles 6:265 to 6:272 inclusive of the Dutch Civil Code to
rescind (ontbinden) or demand in legal proceedings the rescission (ontbinding),
in whole or in part, of this Agreement.

ARTICLE V.

MISCELLANEOUS

SECTION 5.1    Waiver. No waiver by a party hereto shall be effective unless
made in a written instrument duly executed by the party against whom such waiver
is sought to be enforced, and only to the extent set forth in such instrument.
Neither the waiver by any of the parties hereto of a breach or a default under
any of the provisions of this Agreement, nor the failure of any of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

 

8



--------------------------------------------------------------------------------

SECTION 5.2    Notices. Any notice or communication required or permitted
hereunder shall be in writing and either delivered personally, telegraphed,
emailed or telecopied, sent by overnight mail via a reputable overnight carrier,
or sent by certified or registered mail, postage prepaid, and shall be deemed to
be given and received (a) when so delivered personally, (b) upon receipt of an
appropriate electronic answerback or confirmation when so delivered by telegraph
or telecopy (to such number specified below or another number or numbers as such
Person may subsequently designate by notice given hereunder), (c) when sent,
with no mail undeliverable or other rejection notice, if sent by email, or
(d) five (5) Business Days after the date of mailing to the address set forth on
Schedule 1 attached to this Agreement or to such other address or addresses as
the applicable Person may hereafter designate by notice given hereunder.

SECTION 5.3    Rules of Construction.

(a)    Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement and that it has executed the same with the advice of
said independent counsel. Each party and its counsel cooperated in the drafting
and preparation of this Agreement and the documents referred to herein, and any
and all drafts relating thereto exchanged between the parties shall be deemed
the work product of the parties and may not be construed against any party by
reason of its preparation. Accordingly, any rule of law or any legal decision
that would require interpretation of any ambiguities in this Agreement against
any party that drafted it is of no application and is hereby expressly waived.

(b)    All references in this Agreement to Schedules, Sections, subsections and
other subdivisions refer to the corresponding Schedules, Sections, subsections
and other subdivisions of this Agreement unless expressly provided otherwise.
Titles appearing at the beginning of any Sections, subsections or other
subdivisions of this Agreement are for convenience only, do not constitute any
part of such Sections, subsections or other subdivisions, and shall be
disregarded in construing the language contained therein. The words “this
Agreement”, “herein”, “hereby”, “hereunder” and “hereof” and words of similar
import, refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The words “this Section”, “this subsection” and
words of similar import, refer only to the Sections or subsections hereof in
which such words occur. The word “including” (in its various forms) means
“including, without limitation”.    Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other gender and words,
terms and titles (including terms defined herein) in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
expressly requires. Unless the context otherwise requires, all defined terms
contained herein shall include the singular and plural and the conjunctive and
disjunctive forms of such defined terms. Unless the context otherwise requires,
all references to a specific time shall refer to New York, New York time.

SECTION 5.4    Counterparts.

This Agreement may be executed in two (2) or more counterparts (including by
electronic means), all of which shall be considered one and the same agreement
and shall become effective when signed by each of the parties and delivered to
the other parties, it being understood that all parties need not sign the same
counterpart.

 

9



--------------------------------------------------------------------------------

SECTION 5.5    Entire Agreement; Third Party Beneficiaries. This Agreement
(together with all Schedules and any other documents and instruments referred to
herein) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder.

SECTION 5.6    Governing Law; Jurisdiction. This Agreement is governed by and
should be construed in accordance with Dutch law. The Parties agree that any
dispute in connection with this Agreement or any agreement resulting therefrom
shall be exclusively and finally settled in accordance with the Arbitration
Rules of the Netherlands Arbitration Institute (Nederlands Arbitrage Instituut)
(the “NAI”) in force as of the date hereof. The arbitral proceedings and all
documents delivered to or by the arbitrators shall be conducted in English. The
place of arbitration shall be Amsterdam. The arbitral tribunal shall comprise
three arbitrators. Each Party shall appoint one arbitrator and the NAI shall
appoint a third arbitrator who shall be the chairman of the arbitration
tribunal. If a Party has not appointed an arbitrator within thirty (30) calendar
days of having requested or received notice of the arbitration, such arbitrator
shall be appointed by the NAI. The arbitral tribunal shall decide the
controversy in accordance with the rules of Dutch law. The Parties shall not be
precluded from applying for injunctive relief in summary proceedings (kort
geding) before any competent court instead of arbitrators. The arbitration panel
may only award damages as provided for under the terms of this Agreement, it
being understood that the word “damages” in this Agreement shall have the
meaning as defined in Article 6:96 of the Dutch Civil Code, but excluding
consequential damages, indirect damages, loss of opportunity and punitive
damages. The arbitration award must be in writing, must provide in reasonable
detail the reasoning of the award and must be issued within a six (6) months
period as of the date in which the last of the arbitrators accepted the
appointment. In the event of any conflict between the rules of the NAI and any
provisions of this Agreement, this Agreement shall govern.

SECTION 5.7    Headings and Interpretation. All section and subsection headings
in this Agreement are for convenience of reference only and are not intended to
qualify the meaning, construction or scope of any of the provisions hereof.

SECTION 5.8    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by the Designating
Shareholder (whether by operation of law or otherwise) without the prior written
consent of the Company; provided, however, that the rights of the Designating
Shareholder may be assigned by the Designating Shareholder to a Permitted Holder
thereof; provided, further, that such Permitted Holder agrees in writing to be
bound by and subject to the terms and conditions of this Agreement. This
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and assigns. Any purported
assignment in violation of this Section 5.8 shall be void.

SECTION 5.9    Amendment or Modification of Agreement. This Agreement may be
amended or modified from time to time only by a written instrument executed and
agreed to by

 

10



--------------------------------------------------------------------------------

the Company and the Designating Shareholder; provided that if a higher
percentage or the unanimous consent of all parties hereto is required pursuant
to the laws of The Netherlands, then such higher percentage or unanimous consent
shall be required.

SECTION 5.10    Saving Clause. If any provision of this Agreement, or the
application of such provision to any Person or circumstance, is held invalid,
the remainder of this Agreement, or the application of such provision to Persons
or circumstances other than those as to which it is held invalid, shall not be
affected thereby. If the operation of any provision of this Agreement would
contravene the provisions of any applicable law, such provision shall be void
and ineffectual. In the event that applicable law is subsequently amended or
interpreted in such a way to make any provision of this Agreement that was
formerly invalid valid, such provision shall be considered to be valid from the
effective date of such interpretation or amendment.

SECTION 5.11    Representations. Each of the parties hereto, as to itself only,
represents that this Agreement has been duly authorized and executed by it and
that all necessary corporate actions have been taken by it in order for this
Agreement to be enforceable against it under all applicable laws. Each party
hereto, as to itself only, further represents that all Persons signing this
Agreement on such party’s behalf have been duly authorized to do so.

SECTION 5.12    Specific Performance. The parties hereto agree that irreparable
damage would occur in the event the provisions of this Agreement were not
performed in accordance with the terms hereof, and that the Designating
Shareholder and the Company shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DESIGNATING SHAREHOLDER: X FUND PROPERTIES LIMITED By:  

/s/ Richard Byles

Name:   Richard Byles Title:   Director By:  

/s/ Christopher Zacca

Name:   Christopher Zacca Title:   Director JCSD TRUSTEE SERVICES LIMITED By:  

/s/ Marlene Street Forrest

Name:   Marlene Street Forrest Title:   Director By:  

/s/ Kadyll McNaught-Hermiff

Name:   Kadyll McNaught-Hermiff Title:   Seccretary

 

[Signature Page to Shareholder Agreement]



--------------------------------------------------------------------------------

THE COMPANY: PLAYA HOTELS & RESORTS N.V. By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Chief Executive Officer and CEO Director

 

[Signature Page to Shareholder Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Notices

If to the Company:

Playa Hotels & Resorts N.V.

c/o Playa Management USA LLC

3950 University Drive, Suite 301

Fairfax, VA 22030

Attention: Bruce D. Wardinski

with a copy to (which copy shall not constitute notice):

Playa Hotels & Resorts N.V.

1560 Sawgrass Corporate Parkway, Suite 310

Fort Lauderdale, FL 33323

Attention: General Counsel

If to the Designating Shareholder:

Sagicor Life Jamaica Limited

28-48 Barbados Avenue

Kingston 5

Jamaica

Attention: Mrs. Janice Grant-Taffe

Email: Janice_GrantTaffe@sagicor.com

with a copy to:

Patterson Mair Hamilton

Temple Court

85 Hope Road

Kingston 6

Jamaica

Attention: Trevor Patterson

Email: tpatterson@pmhlaw.net

 

Schedule 1 - 1